ii

MEM0- ENDORSED

ARSE APLECGGRNR Palme 10a Filed 844850 ager sts

LAW OFFICES OF
KOFFSKY & FELSEN, LLC
1150 BEDFORD STREET
STAMFORD, CONNECTICUT 06905
(203) 327-1500
FACSIMILE (203) 327-7660
Via ECF Application granted. Faretta Hearing
adjourned from July 30, 2020 until Sept.
July 19, 2020 15, 2020 at 11:00 am. Clerk of the Court
requested to terminate the motion (doc.
104).
Hon. Judge Nelson S. Roman Dated: July 20, 2020
United States District Judge
United States Courthouse . $0 ORDERED?
300 Quarropas Street ee . seo ae
White Plains, N.Y. 10601 CO peel

 

Nelson S. Romén, U.S.D.J.
Re: United States v. Helbrans
19cr497 (NSR)~o |

Dear Judge Roman:

I, together with Attorney Peter J. Schaffer, represent Nachman Helbrans in the above-
captioned matter. As a result of our client, Defendant Nachman Helbrans, notifying us that he
intended to waive his Sixth Amendment right to counsel and instead, represent himself pro se in
this case, this Court scheduled a hearing in accordance with Faretta v. California, 422 U.S. 806
(1975) to take p place on July 30, 2020 at 12:00 p.m..

 

 

 

I have been informed by my client that July 30, 2020 is the Jewish Holiday of Tish’a B’Av
which begins July 29, 2020 at sundown and continues until after sundown on July 30, 2020. Tish’a
B’ Av is holiday where the defendant will be fasting, engaged in prayer and unable to attend court
proceedings. As a result, the undersigned respectfully requests that the Court reschedule the
Faretta hearing to another date convenient to the Court and counsel.

ote seis |

Respectfully submitted

__/s/ Buuce D. Koffohy _
Bruce D. Koffsky

BDK/me

. ee! All Counsel of Record (via ECF)

BGOCU MENT

i EL EC TRO
noc #:

=_

 

=

———————
——

SY

DATE FIL cia 2o| 2320 |

 
